ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-402, concluding that NICHOLAS J. TURCO of NEWARK, who was admitted to the bar of this State in 1972, should be censured for violating RPC 1.1(a) (gross neglect), for*155mer RPC 1.4(b) (failing to explain matter to extent reasonably necessary to permit client to make informed decisions), and RPC 1.7(a) and (b) (engaging in conflict of interest and failing to obtain informed written consent to the conflict);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his payment of $20,000 to the Lamb Estate, or a satisfactory explanation of his inability to do so, within sixty days after the filing of the Court’s Order;
And good cause appearing;
It is ORDERED that NICHOLAS J. TURCO is hereby censured; and it is further
ORDERED that within sixty days after the filing of this Order, respondent shall submit satisfactory proof to the Office of Attorney Ethics that he has transmitted the sum of $20,000 to the legal representative of the Lamb Estate, and if he is unable to do so, the $20,000 being held in the trust account of respondent’s counsel shall be deposited into the Superior Court Trust Fund, where it shall be held until respondent is able to arrange for the Lamb Estate to accept the funds; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.